DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 10/18/2019.

Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2019, 01/23/2020 and 11/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (US 2008/0104258), in view of Hammer et al. (US 2013/0166703).

As to claims 1 and 14, O’Neill discloses the invention as claimed, including a system, comprising:
a processor (¶0026; ¶0036); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (¶0026; ¶0028; ¶0036), the operations comprising: 
maintaining a repository that registers publisher services and maintains respective datasets of configurable communication data for respective registered publisher services (140, 145, Fig. 1A; ¶0031, “Topic information 125a-125n includes metadata about various topics, including, but not limited to, content and location of application data and/or services published by service providers 115 relating to a topic”; 
¶0033, “a registry 145 for storing a record of participating services within the network 100, e.g., services or application data of service providers 115”; ¶0038); 
in which the subscriber service is associated with a proxy server (105, Fig. 1A; Fig. 1B) that communicates on behalf of the subscriber service with the publisher service using a first dataset of configurable communication data (¶0031; ¶0033; ¶0036, “Event handler 210 comprises an algorithm (e.g., implemented via software and/or firmware) that acts on behalf of a service consumer 110 who has subscribed to a particular topic”); 
registering, with the repository, a sidekick process associated with the subscriber service, for notification of a change relevant to the subscriber service (¶0030, “Notification service 120 comprises an algorithm (e.g., implemented via software and/or firmware) that enables maintaining updated information”; ¶0034; ¶0036); 
detecting a state change to a service registry associated with the repository, in which the state change corresponds to a change in the first dataset of configurable communication data used by the proxy server (130, Fig. 1B; ¶0036, “Event handler 210 monitors topic information 125i about a given topic and notifies the subscribing service consumer 110 when new or updated information is available, or when a given type of event has occurred…”); 
in response to the detecting the state change, changing the first dataset of configurable communication data to a second dataset of configurable communication data (i.e., update dataset; ¶0034, “routinely updates the listings of discovery service 135 based on publish and subscribe events”; ¶0036, “when new or updated information is available, or when a given type of event has occurred, or when a suitable trigger has occurred”; ¶0037; ¶0038, “Subscription manager 230 is further responsible for updating registry 145 of service broker 140 with new information or changed information regarding services and/or application data of service providers 115”); and 
in response to the changing the first dataset of configurable communication data to the second dataset of configurable communication data, notifying the subscriber service (¶0036, “notifies the subscribing service consumer 110 when new or updated information is available, or when a given type of event has occurred”). 


publisher service (Fig. 1), and each service has its own identity (¶0024; ¶0025; ¶0031), 

O’Neill does not specifically disclose coupling using an identity of the publisher service.

However, Hammer discloses coupling, via the repository, a subscriber service to a publisher service using an identity of the publisher service (¶0100, “The REGISTER message is used by a proxy to establish the identity of the service node (e.g., its domain name and IP Address)”; ¶0110, “the service node's identity (domain name and IP address)…a REGISTER message informs a proxy about the user's identity (domain name and IP address) whereas a SUBSCRIBE message informs the proxy about the user's service interests”; ¶0136). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of O’Neill to include coupling, via the repository, a subscriber service to a publisher service using an identity of the publisher service, as taught by Hammer because it would improve the security of communication between the services by providing the accurate identity of the services (Hammer, ¶0100; ¶0110).

As to claim 2, O’Neill discloses the system of claim 1, wherein the notifying the
subscriber service comprises communicating via the subscriber sidekick process (¶0036, “notifies the subscribing service consumer 110 when new or updated information is available, or when a given type of event has occurred”).

wherein the changing the 

first dataset of the configurable communication data to the second dataset of the 
configurable communication data comprises changing at least one of: protocol, persistent queuing, exactly once communication, at least once communication, remote procedure call communication, synchronous/asynchronous event messaging, light-weight message-oriented middleware, message batching, message caching, capability-based authentication and authorization between subscribers and publishers, transactional communications, or security protocols (¶0034, “routinely updates the listings of discovery service 135 based on publish and subscribe events”; ¶0036, “when new or updated information is available, or when a given type of event has occurred, or when a suitable trigger has occurred”; ¶0038, “updating registry 145 of service broker 140 with new information or changed information regarding services and/or application data of service providers 115”). 

As to claim 4, O’Neill discloses the system of claim 1, wherein the detecting the 

state change comprises communicating between the repository and middleware (Abstract, “The metabroker communicates messages to the service broker within defined time intervals to provide the service broker with any updated information”; ¶0035, “Metabroker 130 additionally communicates with entities such as, e.g., service broker 140 regarding changes”; ¶0039, “heartbeat section 235 could also communicate to service broker 140 a message that no updates to topic information 125a-125n currently exist.  Thus, in this fashion, service broker 140 can be provided with updated topic information 125a-125n in near real time”). 

As to claim 5, O’Neill discloses the system of claim 1, wherein the operations

further comprise, coupling, in response to the notifying, the subscriber service to use a second, different publisher service (115, Fig. 1A; ¶0022, “a plurality of service providers 115”; ¶0032; ¶0038, “Subscription manager 230 is further responsible for updating registry 145 of service broker 140 with new information or changed information regarding services and/or application data of service providers 115”; ¶0053). 

As to claim 6, O’Neill discloses the system of claim 5, wherein the operations

further comprise, receiving a request to couple the subscriber service to use the second, different publisher service (¶0032; ¶0053). 

As to claim 7, it is rejected for the same reasons set forth in claim 1 above. In 

addition, O’Neill discloses the system of claim 1, wherein the publisher service is a

first publisher service, and wherein the operations further comprise changing the publisher service to a second publisher service (115, Fig. 1A; ¶0022, “a plurality of service providers 115”; ¶0032; ¶0038, “Subscription manager 230 is further responsible for updating registry 145 of service broker 140 with new information or changed information regarding services and/or application data of service providers 115”; ¶0053). 

As to claim 8, O’Neill discloses the system of claim 1, wherein the operations

further comprise, changing network configuration information, and notifying the subscriber service of the changing the network configuration information (¶0036, “notifies the subscribing service consumer 110 when new or updated information is available, or when a given type of event has occurred”).

As to claim 9, it is rejected for the same reasons set forth in claim 1 above. In 

addition, O’Neill discloses a method, comprising: detecting a network configuration

change that corresponds to a change to the network configuration data; in response to the detecting the network configuration change, changing the network configuration data and notifying the subscriber service of the changing of the network configuration data (¶0034, “routinely updates the listings of discovery service 135 based on publish and subscribe events”; ¶0036, “when new or updated information is available, or when a given type of event has occurred, or when a suitable trigger has occurred”; ¶0037; ¶0038, “Subscription manager 230 is further responsible for updating registry 145 of service broker 140 with new information or changed information regarding services and/or application data of service providers 115”). 

As to claim 10, it is rejected for the same reasons set forth in claim 2 above. 

As to claim 11, O’Neill discloses the method of claim 9, wherein the, wherein the

changing the network configuration data corresponds to activating caching (¶0034, “routinely updates the listings of discovery service 135 based on publish and subscribe events”; ¶0036, “when new or updated information is available, or when a given type of event has occurred, or when a suitable trigger has occurred”; ¶0037; ¶0038, 

As to claim 12, O’Neill discloses the method of claim 9, wherein the, wherein the 

changing the network configuration data comprises corresponds to activating caching in middleware between the publisher service with the subscriber service (Abstract, “The metabroker communicates messages to the service broker within defined time intervals to provide the service broker with any updated information”; ¶0035, “Metabroker 130 additionally communicates with entities such as, e.g., service broker 140 regarding changes”; ¶0036, “Event handler 210 monitors topic information 125i about a given topic and notifies the subscribing service consumer 110 when new or updated information is available, or when a given type of event has occurred…”; ¶0039, “heartbeat section 235 could also communicate to service broker 140 a message that no updates to topic information 125a-125n currently exist.  Thus, in this fashion, service broker 140 can be provided with updated topic information 125a-125n in near real time”). 

As to claim 13, O’Neill discloses the method of claim 9, wherein the publisher 

service is a first publisher service, and further comprising, receiving a request to couple the subscriber service to use a second, different publisher service, and in response to the request, decoupling the subscriber service from the first publisher service and coupling the subscriber service to the second, different publisher service (115, Fig. 1A; ¶0022, “a plurality of service providers 115”; ¶0032; ¶0038, 

As to claim 15, O’Neill discloses the method of claim 9, wherein the configurable

communication dataset is a first configurable communication dataset, and further comprising changing the first configurable communication dataset to a second configurable communication dataset (i.e., update dataset; ¶0034, “routinely updates the listings of discovery service 135 based on publish and subscribe events”; ¶0036, “when new or updated information is available, or when a given type of event has occurred, or when a suitable trigger has occurred”; ¶0037; ¶0038, “Subscription manager 230 is further responsible for updating registry 145 of service broker 140 with new information or changed information regarding services and/or application data of service providers 115”). 

As to claim 16, it is rejected for the same reasons set forth in claim 1 above. In 

addition, O’Neill discloses one or more non-transitory machine-readable storage 

media having machine-executable instructions, which when executed by a 

processor of a repository perform operations (¶0014; ¶0054). 

As to claim 17, it is rejected for the same reasons set forth in claim 3 above. 

As to claim 18, it is rejected for the same reasons set forth in claim 9 above. 

As to claim 19, it is rejected for the same reasons set forth in claim 9 above. 

As to claim 20, it is rejected for the same reasons set forth in claim 1 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Savchenko et al. (US 2007/0156859), EINKAUF et al. (US 2016/0323377), Fang et al. (US 2009/0319651) disclose automatic scaling of resource instance groups within compute clusters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        March 17, 2021